Citation Nr: 0723716	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for hammer 
toes of the right foot. 

2.  Entitlement to an initial compensable rating for hammer 
toes of the left foot. 

3.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot. 

4.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot prior to June 10, 2005 and higher 
than 10 percent from August 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
October 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for hammer toes of the right foot, hammer toes of 
the left foot, hallux valgus of the right foot and hallux 
valgus of the left foot; each evaluated as noncompensably 
disabling from April 7, 2004.  He appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2005 decision, the RO assigned a temporary 100 
percent rating for hallux valgus of the left foot under 38 
C.F.R. § 4.30 ("paragraph 30") for convalescence following 
the left foot surgery, effective from June 10, 2005.  A 10 
percent rating was assigned from August 1, 2005.  The veteran 
has not indicated that he is satisfied with the currently 
assigned 10 percent disability rating for hallux valgus of 
the left foot.  Consequently, he still has an appeal pending.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran was last afforded a VA 
examination on his feet in June 2004, over three years ago.  
In June 2005, he underwent a McBride bunionectomy with Akin 
osteotomy and wire fixation of the left hallux valgus and 
hammer toe corrections of digits two, three and four of the 
left foot.  As such, the Board believes the veteran should be 
afforded another VA examination to assess the current 
severity of his disabilities.  See e.g. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) [Court determined that Board should 
have ordered contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating]; 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination]. 

In addition, the Board notes that the most recent treatment 
records associated with the claims file are dated in October 
2005.  The RO should inquire as to whether the veteran has 
had any recent treatment for his feet.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
bilateral foot disabilities since 
October 2005.  After securing any 
necessary authorizations, request 
copies of all indicated records and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
podiatry (preferably) or orthopedic 
examination to determine the current 
severity of his service-connected 
bilateral foot disabilities.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge 
such review in the examination report.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described 
in detail.  The examiner should provide 
an assessment as to whether the overall 
foot impairment attributable to each 
service-connected disability is best 
characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should also indicate the 
degree of additional disability caused 
by functional losses, such as pain, 
weakened movement, excess fatigability, 
or incoordination of the feet.  

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




